      Case 2:20-cv-00999-APG-BNW Document 38
                                          37 Filed 02/09/21
                                                   02/01/21 Page 1 of 2



 1   Reuben H. Cawley
     Nevada Bar No. 9384
 2   Utah Bar No. 10304
 3   10040 W. Cheyenne Ave. Suite, 170-244
     Las Vegas, NV 89129
 4   Office: (702) 882-3363
     Fax: (702) 964-1367
 5   Attorneys for Plaintiff
                             UNITED STATES DISTRICT COURT
 6                                   DISTRICT OF NEVADA
 7   JOHN SCOTT BURRIS, an individual,                    Case 2:20-cv-00999-APG-BNW
 8                  Plaintiff,
 9          v.                                            JOINT REQUEST TO MODIFY
                                                          SCHEDULING ORDER (ECF #15)
10   FIRST RELIANCE STANDARD LIFE
     INSURANCE COMPANY,                                   [FIRST REQUEST]
11
                    Defendant.
12

13               STIPULATION AND REQUEST TO MODIFY SCHEDULING ORDER

14          The parties stipulate and request that the Court modify the Scheduling Order (ECF #15)

15   because a discovery hearing has been rescheduled for to February 26, 2021 (see ECF #36), which
16   is several weeks after the current deadline set by the Scheduling Order for the close of discovery
17
     and the opening summary judgment brief (set for February 1, 2021). The parties agree that new
18
     deadline(s) will be contingent upon the forthcoming discovery ruling of the Court.
19
            Thus, the parties stipulate and request that the Court vacate the current deadlines set forth
20

21   in the Scheduling Order for February 1, 2021 and beyond, and then confer with the parties after

22   the discovery ruling to set new deadlines.

23          Respectfully submitted February 1, 2021.
24

25

26

27

28
      Case 2:20-cv-00999-APG-BNW Document 38
                                          37 Filed 02/09/21
                                                   02/01/21 Page 2 of 2


             _/s/ Ann-Martha Andres____               _/s/ Reuben H. Cawley
             Ann-Martha Andrews                       Reuben H. Cawley
 1           Ogletree, Deakins, Nash, Smoak &         Nevada Bar No. 9384
             Stewart, P.C.                            Utah Bar No. 10304
 2                                                    10040 W. Cheyenne Ave, Ste. #170-244
             3800 Howard Hughes Pkwy Suite 1500       Las Vegas, NV 89129
 3           Las Vegas, NV 89169                      Office: (702) 882-3363
             (602) 778-3702                           Fax: 702-964-1367
 4           Fax: (602) 778-3750                      Email: rcawley.esq@gmail.com
             Attorney for Defendant                   Attorney for Plaintiff
 5

 6

 7
     It is so ordered:                 ORDER
 8

 9   The  parties' stipulation is GRANTED. At the upcoming
     __________________________________                    February 26, 2021 hearing the
                                                    __________________________________
     parties should be prepared to discuss new discovery deadlines.
10   Date                                          IT IS SO ORDERED
                                                          District Court Judge
11                                                    DATED: 5:12 pm, February 08, 2021
12

13
                                                      BRENDA WEKSLER
14                                                    UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
